Opinion by
Judge Lindsay:
There being no denial upon the part of appellants that the set-offs relied upon by Norton, etc., were true, nor of the execution of the memorandum of settlement by the appellants which the Nortons filed with their answer in support of the same, said set-offs must be taken as confessed. The balance alleged to be due on the notes executed to Temperance and Stewart is admitted to be correct. With these admissions the court could not have rendered a judgment more favorable to appellants than that from which they appeal. The same must therefore be affirmed.